Certified Question of State Law, United States District Court, Northern District of Ohio, Western *1463Division, No. 3:06-CV-1604. This cause came before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. Upon review of the joint motion to extend time for oral argument of Douglas Groch, Chloe Groeh, Kard Corporation, Racine Federated, Inc. and General Motors Corporation,
It is ordered by the court that the motion is denied.